Citation Nr: 0723912	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Whether a prior, unappealed rating decision denying service 
connection for the residuals of a back injury involved clear 
and unmistakable error (CUE).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
August 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in January 2007.  

The Board finds that the veteran's May 2006 statement is a 
petition to reopen his claim for service connection of 
residuals of a back injury based on new and material 
evidence.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The February 8, 1989 and the March 7, 1989 rating the 
decisions denied the veteran's claim of service connection 
for residuals of a back injury, and the veteran did not 
appeal in timely fashion.  

3.  On February 8, 1989 and March 7, 1989, the statutory and 
regulatory provisions extant at the time were correctly 
applied to the facts before the RO.  


CONCLUSIONS OF LAW

1.  The February 8, 1989 and the March 7, 1989 rating 
decisions which denied service connection for residuals of a 
back injury are final.  38 C.F.R. § 3.104, 3.105(a) (2006).  

2.  The February 8, 1989 and the March 7, 1989 rating 
decisions, which denied the veteran's claim of service 
connection for residuals of a back injury, did not involve 
clear and unmistakable error.  38 U.S.C.A. §  5109A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.105(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

As to the claim of CUE, the Board notes that the provisions 
of VCAA and of the implementing regulations are not 
applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  




II. Analysis

In September 1988, the veteran filed a claim of service 
connection for residuals of a back injury, and in February 
1989 and March 1989 rating decisions, the RO denied service 
connection because no residuals of a back injury were show by 
the medical evidence of record and because a reported spina 
bifida was a congenital defect.  The veteran did not file a 
timely appeal on this rating decision.   

In November 2004, the veteran submitted a statement to reopen 
his claim for service connection of residuals of a back 
injury based on clear and unmistakable evidence on the part 
of VA.  

The veteran claims that the RO's February 1989 decision was 
the result of CUE and that it should be reversed or revised 
as if it had never been made.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

The veteran testified at his January 2007 hearing that he 
hurt his back in service and was medically discharged due to 
his back condition.  He also reported that, since his 
discharge from service, he had undergone several back 
operations, including fusion of the lumbosacral spine, and 
noted that his private physicians have stated that he did not 
have spina bifida.  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1997).  

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  Three-pronged test for 
CUE: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which, if it had not been made, would have 
manifestly changed the outcome at the time it was made"; (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 
F.3d at 697).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision 
constituting the reversal or revision "has the same effect as 
if the decision had been made on the date of the prior 
decision," 38 U.S.C. §§ 5109A(b), 7111(b).  

The Board notes that the February 1989 and March 1989 rating 
decisions denied service connection based on the RO's review 
of the veteran's service medical records and personnel 
records showing that the veteran had in-service injuries to 
his back and was medically discharged as a result of back 
injuries; an October 1988 VA medical examination that opined 
that the x-ray studies revealed that he had spina bifida 
occulta of the first sacral segment and that was a congenital 
anomaly.  

The RO also considered private medical records submitted by 
the veteran.  The private physician stated that the 
lumbosacral spine films performed at a private hospital in 
November 1988 had revealed no fracture or compression and 
that the intervertebral spaces were well maintained with the 
pedicles intact and sacroiliac joints normal.  

The private physician stated that the impression of the 
radiologist was that the study was normal and there were no 
defects, acquired or congenital, present.  

Thus, the RO considered all the evidence of file in 
concluding that the veteran had no acquired back condition 
related to an injury incurred during service.  

The veteran has provided recent hearing testimony and private 
treatment records about his current back condition, including 
evidence that he did not have a spina bifida.  However, a new 
medical diagnosis that "corrects" a previous diagnosis 
relied on by previous adjudicators is the kind of error that 
could not be considered an error in the original 
adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  

The Board notes that, in the February 2006 Substantive 
Appeal, VA Form 9, he basically asserted that the RO had 
improperly weighed the evidence and relied on an incorrect 
diagnosis of spina bifida rendered by VA in 1989.  It is 
clear from the record that the RO also considered the 
veteran's service medical records as well as the submitted 
private medical records in finding that he no acquired 
disorder of the back.  

The Board notes that simply to allege that previous 
adjudications had improperly weighed and evaluated evidence 
can never rise to stringent definition of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

In light of the foregoing, based on the record extant in 
February and March 1989, there was a plausible basis for 
denying the veteran's claim of service connection for 
residuals of a back injury.  The Board also finds that the 
statutory and regulatory provisions in effect at the time 
were correctly applied.  

There was simply no error of fact or law that when called to 
the attention of later reviewers would compel the conclusion 
that the result would have been manifestly different but for 
the error in this case.  

The Board notes that the "benefit of the doubt rule" is not 
applicable in CUE cases.  38 C.F.R. § 20.1411 (a) and (b).  

Accordingly, the appeal to reverse or revise the February and 
March 1989 rating decisions on the basis of CUE must be 
dismissed.  



ORDER

CUE not having been demonstrated, the appeal to reverse or 
amend the RO's February and March 1989 rating decisions is 
dismissed.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


